757 N.W.2d 449 (2008)
John Scott HALL and Mobile Video Sales & Service, Inc., Plaintiffs-Appellants,
v.
Sergeant Timothy GREENE, Northfield Township Police Department, Chief Carl Watkins, and Captain Mike Zsenyuk, Defendants-Appellees.
Docket No. 136979. COA No. 276667.
Supreme Court of Michigan.
November 25, 2008.

Order
On order of the Court, the application for leave to appeal the June 17, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.